        Case 1:16-cv-07926-JPO Document 122 Filed 07/03/19 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re Mylan N.V. Securities Litigation             Case No. 1: 16-CV-07926 (JPO)




                               STIPULATION AND ORDER

               WHEREAS, on March 20, 2017, Lead Plaintiffs Menorah Mivtachim Insurance

Ltd., Menorah Mivtachim Pensions and Gemel Ltd., Phoenix Insurance Company Ltd., Meitav

DS Provident Funds and Pension Ltd. and Dan Kleinerman (collectively, "Lead Plaintiffs") filed

an Amended Class Action Complaint in the above-captioned action (the "Action");

               WHEREAS, on May 30, 2017, defendants Mylan N.V., Mylan Inc., Heather

Bresch, Robert J. Coury, Paul B. Campbell, Kenneth S. Parks and John D. Sheehan filed a

motion to dismiss the Amended Class Action Complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6);

               WHEREAS, on March 28, 2018, this Court issued an opinion, granting in part

and denying in part the May 30, 2017 motion to dismiss the Amended Class Action Complaint;

               WHEREAS, on July 6, 2018, Lead Plaintiffs filed a Second Amended Class

Action Complaint, adding additional claims and defendant Rajiv Malik;

               WHEREAS, on August 6, 2018, Mylan filed a partial motion to dismiss the

Second Amended Class Action Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6);

               WHEREAS, on March 29, 2019, this Court issued an opinion, granting in part

and denying in part the August 6, 2018 partial motion to dismiss the Second Amended Class

Action Complaint;
          Case 1:16-cv-07926-JPO Document 122 Filed 07/03/19 Page 2 of 4




                 WHEREAS, on April 19, 2019, the defendants named in Lead Plaintiffs’ Second

Amended Class Action Complaint filed an Answer and Affirmative and Other Defenses to said

complaint;

                 WHEREAS, on June 17, 2019, Lead Plaintiffs filed a Third Amended Class

Action Complaint, adding additional claims and defendant James Nesta (together with Mylan

N.V., Mylan Inc., Heather Bresch, Robert J. Coury, Paul B. Campbell, Rajiv Malik, Kenneth S.

Parks and John D. Sheehan, the “Defendants”);

                 WHEREAS, on June 21, 2019, the Court issued an electronic Summons for James

Nesta;

                 WHEREAS, the undersigned counsel for Defendants has agreed to accept service

of the Summons and the Third Amended Class Action Complaint on behalf of James Nesta;

                 IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

attorneys for Lead Plaintiffs and Defendants as follows:

   1. The undersigned counsel for Defendants were authorized to accept, and did accept,

         service of the Summons and the Third Amended Class Action Complaint on behalf of

         James Nesta in the above-captioned action, without prejudice and without waiver of any

         defenses, objections or arguments in this matter or any other matter, except as to

         sufficiency of service of process.

   2. James Nesta shall answer or otherwise respond to the Third Amended Class Action

         Complaint by no later than July 31, 2019.

   3. In the event that James Nesta responds to the Third Amended Class Action Complaint by

         filing a motion to dismiss in full or in part, Lead Plaintiffs’ papers in opposition thereto




                                                   2
    Case 1:16-cv-07926-JPO Document 122 Filed 07/03/19 Page 3 of 4




   shall be filed on or before August 30, 2019, and James Nesta’s reply papers in further

   support of any such motion shall be filed on or before September 18, 2019.

4. This stipulation may be executed in counterparts and by email via pdf.




                                           3
        Case 1:16-cv-07926-JPO Document 122 Filed 07/03/19 Page 4 of 4




Dated: July 2, 2019


POMERANTZ LLP                                  CRkt1ATH, SWAINE & MOORE LLP


 by                                            by
      J’remy A. Lieberman                            David
      Austin P. Van                                  Kevin J’s.Qsini
      600 Third Avenue, 20th Floor                   Rory A. Leraris
      New York, New York 10016                       Worldwide Plaza
      Tel: (212)661-1100                             $25 Eighth Avenue
      ja1iebermanpom1aw.com                          New York, NY 10019
      avan@pornlaw.com                               ‘fel: (212) 474-1000
                                                     dmarriott@,cravath.com
      Steven J. Toll                                 korsini(cravath.com
      Daniel S. Sommers                              rleraris@cravath.com
      COHEN MIL$TEIN SELLERS
      & TOLL PLLC                                    Cozmseljbr Defendants
      1100 New York Avenue, N.W.
      West Tower, Suite 500
      Washington, DC 2005 -3 964
      Tel.: (202) 408-4600
      stoll@cohenmilstein.com
      dsommers@cohenrnilstein.com

      Laura Fl. Posner
      COHEN MILSTEIN SELLERS
      & TOLL PLLC
      88 Pine Street, 14th Floor
      New York, NY 10005
      Tel.: (212) 838-7797
      lposner@cohenrnilstein.com

      Co-Lead Counsel/br Lead Plaintiff.

       SO ORDERED.

Dated: July 3, 2019
       New York, New York



                                                        J. PAUL OETKEN
                                                    United States District Judge




                                           4
